Citation Nr: 0201178	
Decision Date: 02/05/02    Archive Date: 02/11/02

DOCKET NO.  99-08 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bipolar disorder as 
secondary to service-connected psychophysiological 
cardiovascular reaction with hypertension.

2.  Entitlement to an increased rating for 
psychophysiological cardiovascular reaction with 
hypertension, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active military service from August 1966 to 
July 1968.

A February 1999 RO rating decision denied service connection 
for bipolar disorder, on the basis that the claim was not 
well grounded; and denied an increased evaluation for the 
veteran's psychophysiological cardiovascular reaction with 
hypertension (rated 10 percent under Diagnostic Code 9501-
7101).  The veteran appealed this decision to the Board of 
Veterans' Appeals (Board).  In a November 2000 decision the 
Board denied the veteran's claim of entitlement to service 
connection for bipolar disorder on the basis that the claim 
was not well grounded, and denied an increased evaluation for 
the veteran's service-connected disability.

The veteran appealed the February 1999 Board decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, the Court).  In a March 2001 Motion for Remand, 
the Secretary of Veterans Affairs (VA) noted the recent 
enactment of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (Nov. 9, 2000), 
which substantially amended statutory provisions concerning 
the assistance to be afforded claimants of veterans' 
benefits, and its applicability to cases not finally decided 
on the date of enactment.  

The Court granted the Secretary's Motion and vacated the 
February 1999 Board decision.  Thereafter, the case was 
returned to the Board for action consistent with the 
Secretary's motion and the Court's Order.

In May 2001, the veteran submitted additional evidence 
directly to the Board and waived initial consideration of the 
evidence by the RO.


FINDINGS OF FACT

1.  Treatment prescribed for the veteran's service-connected 
hypertension induced the current bipolar disorder.

2.  The veteran's psychophysiological cardiovascular reaction 
with hypertension is manifested primarily by a history of 
hypertension, which is well controlled with medication; 
diastolic blood pressure that is predominantly 110 or more 
with definite symptoms, or systolic pressure that is 
predominantly 200 or more are not found.


CONCLUSIONS OF LAW

1.  Bipolar disorder is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310 (2001).

2.  The criteria for a rating in excess of 10 percent for 
psychophysiological cardiovascular reaction with hypertension 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.41, 4.104, Code 7101 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Assist and Provide Notice

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West Supp. 2001).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the statement of the case and 
the discussion contained in the Board's earlier decision.  
The veteran's representative has had an opportunity to 
present argument to the Board subsequent to the adoption of 
the VCAA, and the Motion for Remand also served to put the 
veteran and his representative on notice of the new law.

The duty to assist requirements of the new law and 
implementing regulations appear to have been complied with.  
The veteran has not argued to the contrary.  The RO appears 
to have sought all reported treatment records, and there do 
not appear to be outstanding records.  The veteran has been 
afforded examinations that contain sufficient information and 
opinions to decide the claims.

The implementing regulations are meant to define terms used 
in the Act, and provide guidance for carrying out the 
requirements of the Act.  The regulations, with the exception 
of development in the case of attempts to reopen finally 
denied claims made after August 21, 2001, are not meant to 
bestow any new rights.  66 Fed. Reg. 45,629 (Aug. 29 2001).  
Accordingly, he is not prejudiced by the Board's initial 
consideration of his claims under the new regulations.


II.  Entitlement to Service Connection for Bipolar Disorder

A.  Factual Background 

Service medical records at the time of entry in February 1966 
show normal neurologic and psychiatric systems.

Records show that the veteran was treated for nervousness in 
December 1967.  Service medical records at the time of 
separation in July 1968 note hypertension. 

A report of VA examination in January 1969 shows a diagnosis 
of psychoneurosis, psychophysiological cardiovascular 
reaction, chronic.

A May 1969 RO rating decision granted service connection for 
psychophysiological cardiovascular reaction with 
hypertension, and assigned a 10 percent evaluation under 
Diagnostic Code 9501-7101, effective from July 1968.

Private hospital records dated in June and July 1977 show 
that the veteran was admitted to the psychiatric unit with 
signs of depressive feelings, insomnia, restlessness, and 
anxiety. The diagnosis was depressive neurosis.  The veteran 
reported being treated for high blood pressure with Reserpine 
in 1968, following his discharge from service.  

Private hospital records show that the veteran was re-
admitted to the psychiatric unit in November 1977, following 
a suicide attempt.  Examination did not reveal signs of 
depressed mood nor suicidal deliberation; rather, the veteran 
behaved in a hypermanic manner.  The diagnosis was manic 
depressive illness, manic type.

Private hospital records dated in March 1996 note that the 
veteran had an episode of almost psychotic depression in 
1977, with no recurrence until this time.  The veteran was 
admitted for structure and support, due to psychotic command 
hallucinations telling him to harm himself and his family.  
The diagnosis on Axis I was bipolar I disorder, most recent 
episode depressed, severe, with psychotic features; rule out 
major depressive disorder, recurrent, severe, with psychotic 
features.

Records reflect that the veteran attempted suicide in June 
1996.

Private hospital records dated in September 1998 note a 
history of bipolar disorder, with both depressive and manic 
episodes.

The veteran underwent a VA examination in January 1999.  He 
reported being diagnosed in service with hypertension.  He 
related being treated for hypertension with a Rauwolfia 
preparation from 1968 to 1977.  He reported that the 
medication was then changed to Reserpine, and that he 
developed a depressive episode with suicidal ideation.  The 
veteran related a long history of manic symptoms with 
exaggerated ideas and overspending of money, as well as a 
depressive episode in 1996 with suicide attempt and 
hospitalization.  He was diagnosed as having a bipolar 
disorder and placed on Lithium, along with antidepressant 
medications and other medications.  The veteran had not been 
able to work since 1996.  

The examiner noted that the veteran had asked him to comment 
on whether Reserpine had produced his current psychiatric 
disability.  The examiner concluded that the answer to this 
question was no.  While there was evidence that Reserpine 
produced depression, any depression induced by Reserpine 
should remit when the Resperine was stopped in 1977.  The 
examiner also noted that the veteran's current disability was 
bipolar disorder, and Reserpine had not been known to cause 
that disorder.

In a medical opinion dated in May 2001 Bruno Franek, M.D., 
reported that he had reviewed the veteran's claims folder in 
detail.  He noted that the veteran had been on long term 
Reserpine therapy for hypertension and then had been abruptly 
switched to a different medication.  

Dr. Franek reported that the veteran had first been 
prescribed Reserpine for high blood pressure in February 
1970; from 1971 through March 1977, he was prescribed 
Rauwolfia; in early June 1977, he was prescribed Rauwolfia; 
and later in June 1977, Elavil was tried.  In July 1977, the 
veteran was hospitalized for six weeks.  Dr. Franek, citing 
Dorland's Medical Dictionary, noted that Reserpine was 
described as "an ester alkaloid methyl reserpate, isolated 
from the root of certain species of Rauwolfia."

Dr. Franek noted that the veteran was in and out of hospitals 
for ten years; in 2000, the veteran underwent electric shock 
treatment.  He reported an Axis I diagnosis of bipolar 
disorder, secondary to psycho-physiological cardiovascular 
reaction and hypertension with suicide on frequent occasions, 
induced by over medication and abrupt discontinuation of 
Reserpine.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  In this case, the Board presumes the 
veteran to have been in sound condition in 1966.  Parker v. 
Derwinski, 1 Vet. App. 522 (1991).

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2001).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (hereinafter, the Court) 
has held that when aggravation of a non-service-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995). Prior 
to Allen, "secondary" service connection based on 
aggravation of a nonservice-connected disability by a 
service-connected disability did not exist.

Service medical records show a complaint of nervousness in 
1967.  Post-service medical records first show evidence of 
depressive neurosis in 1977, and reflect a diagnosis of 
bipolar disorder in 1996.

In this case, a VA examiner has concluded that Reserpine 
prescribed for treatment of the service-connected 
hypertension did not cause the veteran's current bipolar 
disorder.  The May 2001 medical report by Dr. Franek does not 
contradict this conclusion, but does conclude that the abrupt 
cessation of Reserpine induced the current bipolar disorder.  
Dr. Franek's conclusion was a product of a review of the 
veteran's claims folder, an interview with the veteran's 
wife, and a review of the medical literature.  Records in the 
claims folder show that Reserpine had been prescribed for 
treatment of the veteran's hypertension.

There is no competent evidence of record to rebut Dr. 
Franek's opinion.  That opinion is to the effect that the 
current bipolar disorder was the result of treatment for a 
service-connected disability.  Accordingly, the Board 
concludes that the evidence is in favor of the grant of 
service connection for bipolar disorder on a secondary basis.

III.  Entitlement to an Increased Rating for 
Psychophysiological
Cardiovascular Reaction with Hypertension

A.  Factual Background

As noted above, service medical records show treatment for 
high blood pressure at the time of the veteran's discharge 
from service in July 1968, and note hypertension.

A May 1969 RO rating decision granted service connection for 
psychophysiological cardiovascular reaction with 
hypertension, and assigned a 10 percent evaluation under 
Diagnostic Code 9501-7101, effective from July 1968.

Private hospital records in March 1996 and in September 1998 
show a history of hypertension.  Records reflect that the 
veteran's hypertension was under control with medication.

The veteran underwent a VA examination in January 1999.  He 
denied exertional chest pain; he was able to climb three 
flights of stairs, but was short of breath.  There was no 
evidence of paroxysmal nocturnal dyspnea, orthopnea, edema, 
palpitations, or syncope.  There was no history of 
claudication.  The veteran noted rare dizzy spells and 
headaches.  There was no family history of hypertension or 
heart disease.  The veteran stated that he was not diabetic 
and that his cholesterol was not abnormal.  He reported 
smoking 1+ packs of cigarettes per day for 38 years.

Upon examination, the veteran was 6 foot tall and weighed 223 
pounds.  Blood pressure readings were 145/95 (sitting), with 
a pulse of 80; 155/95 (standing), with a pulse of 85; and 
145/95 (supine), with a pulse of 80.  A few wheezes, but no 
rales, were heard in the veteran's chest.  The heart did not 
appear to be enlarged; rhythm was regular, and the sounds 
were distant.  S1 was soft; A2 was greater that P2.  No 
murmurs or gallops were heard.  An electrocardiogram revealed 
left anterior descending, otherwise within normal limits.  
The diagnosis was hypertension, mild, on treatment.

Other than for a bipolar disorder discussed above, there were 
no complaints of any worsening of the veteran's 
psychophysiological cardiovascular reaction with hypertension 
since his last examination in January 1998.



C.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, the Court held in Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that "[c]ompensation for 
service-connected injury is limited to those claims which 
show present disability" and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance." 

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

A 10 percent rating is warranted for essential hypertension 
when diastolic pressure is predominantly 100 or more, or 
systolic pressure is predominantly 160 or more, or for an 
individual with a history of diastolic pressure predominantly 
100 or more that requires continuous medication for control.  
A 20 percent rating is provided for diastolic pressure 
predominantly 110 or more or systolic pressure predominantly 
200 or more.  A 40 percent rating is provided for diastolic 
pressure predominantly 120 or more.  A 60 percent rating is 
provided for diastolic pressure predominantly 130 or more.  
38 C.F.R. § 4.104, Diagnostic code 7101 (2001) (effective 
January 12, 1998).

Under Diagnostic Code 7101, note (1), the term hypertension 
means that the diastolic blood pressure is predominantly 90 
mm or greater, and isolated systolic hypertension means that 
the systolic blood pressure is predominantly 160 mm or 
greater with a diastolic blood pressure of less than 90 mm.  
All diagnoses of hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
Careful and repeated measurements of blood pressure readings 
are required prior to the assignment of any compensable 
evaluation.

The overall evidence indicates that the veteran has a history 
of hypertension, which is essentially well controlled with 
medication.  When examined at a VA medical facility in 
January 1998, his blood pressure readings were slightly 
abnormal-that is, the systolic blood pressure readings were 
below 160 and the diastolic blood pressure readings were 
below 100.  There is no medical evidence in the claims folder 
of complaints of chest pain or shortness of breath, nor 
evidence of enlargement of the heart attributed to his 
service-connected psychophysiological cardiovascular reaction 
with hypertension.  In fact, on the most recent VA 
examination it was specifically noted that cardiomegaly was 
not found.

A review of all the evidence indicates that the current 10 
percent rating for psychophysiological cardiovascular 
reaction with hypertension best represents the veteran's 
disability picture.  While the Board notes that the veteran 
did not undergo repeated measurements of his blood pressure 
on separate days as required by the rating criteria to 
confirm a diagnosis, the veteran was in fact diagnosed with 
mild hypertension while on treatment.  Outpatient treatment 
records report that his hypertension is under control with 
medication.

The evidence demonstrates that the veteran's current 
psychophysiological cardiovascular reaction with hypertension 
supports no more than a ten percent rating under Diagnostic 
Code 7101.

The Board notes that the veteran's claim for increase was 
received in October 1998, and is therefore subject to the 
rating criteria for hypertension that became effective 
January 12, 1998.  

Hypertension was originally evaluated under the provisions of 
Diagnostic Code 9501, psychological factors affecting 
cardiovascular condition.  In assessing the severity of 
physiological factors affecting a physical condition, the 
general rating formula for psychoneurotic disorders was used.  
See 38 C.F.R. § 4.132, Diagnostic Code 9501 (1996). Under 
Diagnostic Code 9501, when two diagnoses were presented 
covering the organic and psychiatric aspects of a single 
disability entity, only one percentage evaluation was 
assigned under the appropriate diagnostic code determined by 
the rating board to represent the major degree of disability.  

In the instant case, the RO used the criteria for 
hypertension as that was the primary disability.  However, 
Diagnostic Code 9501 was removed from VA's Schedule for 
Rating Disabilities in October 1996.  In its stead, 38 C.F.R. 
§ 4.126(d) requires the RO in situations such as the instant 
case to evaluate the disability using a diagnostic code which 
represents the more disabling aspect of the condition.  While 
the veteran was advised of these changes in the April 1999 
statement of the case, the changes essentially achieve the 
same result for the veteran in that hypertension is the 
primary component of the service-connected disability.  

In this regard, the Board notes that there is evidence of a 
current bipolar disorder associated with the service-
connected psychophysiological cardiovascular reaction with 
hypertension, which will also be rated.  There is no recent 
evidence of a psychiatric disability in addition to bipolar 
disorder.  Therefore, the Board concludes that the symptoms 
of hypertension are the predominant disability.

There is no evidence in the record that the veteran's 
psychophysiological cardiovascular reaction with hypertension 
presents exceptional or unusual circumstances to warrant 
referral of the case to the RO to consider the assignment of 
a rating on an extraschedular basis.  38 C.F.R. 
§ 3.321(b)(1).  The veteran's psychophysiological 
cardiovascular reaction with hypertension has not required 
any periods of recent hospitalization.  The veteran is not 
currently employed, so his disability is not causing marked 
interference with current employment.

The preponderance of the evidence is against the claim for a 
higher rating for the veteran's psychophysiological 
cardiovascular reaction with hypertension, and the claim is 
denied.  Since the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C. § 5107.


ORDER

Service connection for bipolar disorder is granted.

An increased rating for psychophysiological cardiovascular 
reaction with hypertension is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

